Title: To George Washington from Major General Artemas Ward, 22 July 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 22 July 1776.

The Company of Artificers in the Continental Service here, under the care of Capt. Eayrs, your Excellency did not mention in your directions respecting the Troops, and I must request your directions respecting said Company. It is a very good Company, and if such a Company be wanted in the Continental Service I believe a better cannot be had.
Sargent’s and Hutchinson’s Regiments marched the eighteenth Instant for Norwich, Glover’s marched the twentieth.
The two remaining Regiments are recovering fast of the small pox, and as soon as they can march with safety I shall order them forward. I shall use every precaution to prevent the marching Regiments from communicating the Small pox, and for this purpose will endeavour that they shall be thoroughly cleansed, being sensible of the destructive consequences that would result from spreading this disorder in our Armies which are every hour liable to be called to Action.
Application was made to me some days since by the Government of New Hampshire for some ammunition to supply the Continental Regiments now on their march from that State to join our Army in Canada, and as they had none to march through the woods with, and it would be unsafe to go without, I

furnished them with eight Barrels powder, two thousand pounds of musquet ball, and two thousand flints.
I have ordered the proper Returns, that I may be able to make such a Return to your Excellency as mentioned in yours of the eleventh Instant. I am Your Excellency’s Obedient and very Humble Servant

Artemas Ward

